                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SHANNON LEWANDOWSKI,

               Plaintiff,

       v.                                                      Case No. 16C1089

CITY OF MILWAUKEE,

               Defendant.


                     DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS
                         MOTION FOR SUMMARY JUDGMENT


       PLEASE TAKE NOTICE that Defendant City of Milwaukee, represented by City

Attorney Grant F. Langley, by Assistant City Attorney Robin Pederson, hereby files this brief in

reply to plaintiff’s response (ECF Doc. 86-88, 91-92) to defendant’s motion for summary

judgment (ECF Doc.76-80).

       A. Reply to Lewandowski’s Section I – ECF Doc. 92, 1-5.

       As an initial point of order, the City reasserts, as it had in its brief in support of its motion

for summary judgment (ECF Doc. 77) that its motion in relation to Lewandowski’s Title VII

claims is not based upon claim preclusion a/k/a res judicata, but upon issue preclusion a/k/a

collateral estoppel. Lewandowski makes repeated references to claim preclusion and res judicata

throughout her response brief, almost none of which having any bearing on the motion at issue.

The City will only reply here where her arguments in relation claim preclusion have some

conceivable connection to the instant matter.

       As a second point of order, Lewandowski makes numerous references to Wis. Stat. §

62.13. That is the statute regarding police discipline appeals that applies to cities other than those



         Case 2:16-cv-01089-WED Filed 07/12/19 Page 1 of 8 Document 94
of the first class, i.e., the City of Milwaukee. The statute applicable to the City is § 62.50. The

City will respond here treating any reference to § 62.13 as a reference to § 62.50.

           Lewandowski asserts that § 62.50 does not provide for discovery (ECF Doc. 92, 4);

however, it is clear in the statute that the member is to be provided “any exculpatory evidence in

the chief's possession related to the discharge or suspension.” Wis. Stat. §62.50(13). This is

analogous to the duty of disclosure of evidence in criminal matters per Brady v. Maryland, 373

U.S. 83 (1963), and the cases that follow, which arguably provided Lewandowski an even

greater access to evidence than under ordinary civil procedure law. Regardless, the record shows

that she engaged in discovery. (ECF Doc. 77, 9.) Lewandowski should not now be rewarded with

another opportunity to go to trial because she failed to show diligence in pursuing her defenses

earlier.

           Lewandowski cites to the transcript of her FPC appeal hearing in support of a cryptic

allegation of being denied by the FPC to submit evidence of sex discrimination and retaliation.

(ECF Doc. 92, 4.) Reference to her cited portion only shows that her own counsel posed an

objection, which was overruled, and Lewandowski was permitted to testify. There is no

indication in the record of Lewandowski ever being denied to show evidence as asserted.

           Lewandowski argues against the proposition that § 62.50 is the exclusive remedy to Title

VII “to the extent that the [City] implies” that it is the exclusive remedy. (ECF Doc. 92, 4.) It

should be a simple matter for the Court to dispense with this line of argument, because the City

does not imply or argue that it is the exclusive remedy, and in fact, it acknowledged with

significant analysis and citation to law that it is not the exclusive remedy. (ECF Doc. 77, 7.)

Again, the City’s arguments for dismissal of the Title VII claims relate to issue preclusion not

claim preclusion.



                                                   2

            Case 2:16-cv-01089-WED Filed 07/12/19 Page 2 of 8 Document 94
       Lewandowski argues that it would be harsh and essentially unfair if by operation of

preclusion she were denied opportunity to litigate her claims in federal court. (ECF Doc. 92, 5.)

The City did not select Lewandowski’s forum or litigation strategy. If Lewandowski wished to

avoid potential application of issue preclusion, she could have foregone her appeal under § 62.50

and the Wisconsin Fair Employment Act and instead pursued relief in federal court. She was

represented by counsel throughout her appeals and should have had the benefit of their counsel

the best way forward in asserting her claims. Lewandowski should not now be permitted to press

her claim simply because in retrospect her litigation strategy was not as effective as she would

have hoped.

       Lewandowski argues that she must have had the ability to bring a Title VII claim before

the FPC or at appeal to the circuit court in order for preclusion to apply. (ECF Doc. 92, 5.) She

does not specify what type of preclusion she is referring to, but it appears to be claim preclusion.

Again, the City concedes that point of law, but Lewandowski’s argument continues to miss the

crux of the City’s actual argument – whether the claims are the same does not matter, what does

matter is whether the issues are the same. There is no requirement that Title VII claims were

litigated in the earlier forum for the issues resolved in the earlier forum to be applied to the issues

in a later forum. (See ECF Doc. 77, 6-8.) It is clear that the issues of sex discrimination and

retaliation could have and to an extent were brought before the FPC and circuit court, and that

those issues were decided in favor of the City. (ECF Doc. 77, 9-11.)

       B. Reply to Lewandowski’s Sections II and III – ECF Doc. 92, 6-19.

       Lewandowski states that “[b]ecause judging the credibility of the witnesses on the issue

of motive would be required here in order to grant the motion, this Court should deny




                                                  3

         Case 2:16-cv-01089-WED Filed 07/12/19 Page 3 of 8 Document 94
Defendant’s motion.” (ECF Doc. 92, 7.) This appears to be the central argument of this portion

of her brief. The City disagrees with this premise and conclusion.

          Lewandowski does not make any meaningful distinction between her constitutional

claims under the 14th Amendment (which are essentially the same sex and retaliation claims as

her Title VII claim (see ECF Doc. 77, 11 n.1)) and any possible Monell claim. Following her

argument and analysis therefore becomes a challenge as she does not appear to differentiate

between the issues and mixes the law between the two throughout this portion of the brief.

          To the extent that Lewandowski presses her Title VII and 14th Amendment claims here,

her premise and conclusion are flawed because they are moot due to issue preclusion. To the

extent that she presses her Monell claim, it is flawed because she still has not identified the

policy at issue to which her premise and conclusion should relate, and because Lewandowski

appears to be arguing a disparate impact claim, which are not permitted under § 1983.

          The issue in this case is whether Lewandowski was terminated because she is female, or

because she engaged in protected activity related to making complaints regarding female

discrimination, or both. There is no policy identified by Lewandowski that relates to this, only

conclusory statements, uncorroborated hearsay, and an assortment of perceived wrongs against

her that do nothing to establish the existence of a practice, policy or custom, much less link her

termination to discrimination or retaliation as opposed to legitimate nondiscriminatory

considerations.

          Lewandowski asserts that the department and the detective bureau are mostly male (ECF

Doc. 92, 9); this has no readily apparent legal significance. She asserts that MPD holds females

to a higher standard and treats them worse than males, without evidentiary support. (ECF Doc.

92, 9.)



                                                  4

           Case 2:16-cv-01089-WED Filed 07/12/19 Page 4 of 8 Document 94
       Lewandowski complains of poor treatment by MPD in 2005 regarding a problem in her

personal life, which is three years before Chief Flynn even joined MPD. (ECF Doc. 92, 9.)

       Lewandowski claims to have filed a complaint against Chief Flynn, which does produce

any record of, nor does the City possess or have knowledge related to its existence. (ECF Doc.

92, 10.) (Pederson Decl. July 12, 2019 ¶3.)

       Lewandowski admits sending the disrespectful and unprofessional email contained

entitled “I am not happy” through numerous inappropriate channels including the Chief himself.

(ECF Doc. 92, 10; ECF Doc. 86-5.) She states she did this pursuant to the Chief’s “open door

policy,” which she does not produce evidence of; the existence of such a policy being

nonsensical in a para-military organization which clearly relies and requires its members to

utilize the chain of command. Regardless, the relevance of this to her claims is entirely unclear.

The memo of the lieutenant who counseled her on the issue speaks for itself and makes clear that

Lewandowski was subjected to scrutiny because of her actions, not her sex or upon retaliation.

(ECF Doc. 82-6.)

       Lewandowski next gets into her complaints regarding her interactions with and

concerning PO Beasley. (ECF Doc. 92, 11-12.) Her version of events is one-sided and more

significantly, irrelevant. The City will simply direct the Court to the independent investigation

report for the investigator’s treatment of these allegations. (ECF Doc. 80-17.) Even if

Lewandowski is prepared to show that there was a conspiracy against her involving every level

of MPD and the circuit court, these allegations are for naught as they have nothing to do with the

basis for her termination, and she has no evidence to show otherwise.

       Lewandowski discusses the car accident underlying the matter that led to the interview

and her statements that led to her charge of untruthfulness and termination. (ECF Doc. 92, 12-



                                                 5

         Case 2:16-cv-01089-WED Filed 07/12/19 Page 5 of 8 Document 94
15.) Lewandowski seeks to relitigate the facts and issues here – these have already been

adjudicated. Nothing Lewandowski asserts here does anything to advance her claims in the

instant matter.

       Lewandowski provides more uncorroborated hearsay in relation to allegations of

mistreatment of other females, some of whom are not even members of the MPD, with on

explication on how this establishes a relevant policy, or helps her claim or defeat the City’s

motion. (ECF Doc. 92, 15-18.)

       Lewandowski asserts that males in the MPD were treated more favorably than her, but

provides no real analysis or any attempt to point to a similarly situated person treated more

favorably outside her of classifications. (ECF Doc. 92, 18.)

       Finally, in this section, Lewandowski asserts that the City’s reasons for her termination

are pretextual. (ECF Doc. 92, 18.) The evidence she points to in support of this proposition is her

proposed statement of facts, ¶¶ 17-40, and ¶¶ 92, 93, 96, 100, as creating genuine disputes of

material fact as to causation as they relate to Chief Flynn’s credibility and truthfulness. (ECF

Doc. 87.) A review of this portion of her proposed facts does nothing to establish any policy,

practice or custom, cognizable under the law to support her claims, nor does it raise any dispute

as to any material factual issue that would be admissible as evidence that could cause a

reasonable juror to find in her favor by determining that her termination had anything to do with

any consideration other than the proffered legitimate nondiscriminatory reasons.

       C. Reply to Lewandowski’s Sections IV – ECF Doc. 92, 19-31.

       Lewandowski does not offer anything new or novel here, and the City primarily relies

upon the arguments set forth in its brief regarding the issues and claims discussed here. (ECF

Doc. 77, passim, but see specifically 20-22.) Her examples are too remote in time, too attenuated



                                                 6

         Case 2:16-cv-01089-WED Filed 07/12/19 Page 6 of 8 Document 94
from the termination, and fail to establish even a preponderance of the evidence. It is not

sufficient that she can point to the fact that she made some generalized complaint implicating her

sex, and then at some subsequent point in time she suffered an adverse job action to establish a

causal connection between the two. (See ECF 77, 21, citing Univ. of Texas Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 362 (2013); Stephens v. Erickson, 569 F.3d 779, 786 (7th Cir. 2009);

Brown v. Advocate S. Suburban Hosp., 700 F.3d 1101, 1108 (7th Cir. 2012); Carlson v. CSX

Transp., Inc., 758 F.3d 819, 828 n.1 (7th Cir. 2014).)

       The City further notes that this is the first instance where Lewandowski has set forth

specific allegations, despite a discovery request for her to do so, where in response she obliquely

referenced over 2900 pages comprising 181 documents. (ECF Doc. 77, 22.) Regardless, much of

what she references would not qualify as protected activity, but again simply falls into the

category of an assemblage of a series of perceived wrongs against her.

       Lewandowski asserts that the City’s reasons for her termination are pretextual. (ECF

Doc. 92, 28.) The evidence she points to in support of this proposition is her proposed statement

of facts, ¶¶ 17-40; she also states that ¶¶ 92, 93, 96, 100, create genuine disputes of material fact

as to causation as they relate to Chief Flynn’s credibility and truthfulness. (ECF Doc. 87.) A

review of this portion of her proposed facts does nothing to establish any policy, practice or

custom, cognizable under the law to support her claims, nor does it raise any dispute as to any

material factual issue or admissible evidence that could cause a reasonable juror to find in her

favor by determining that her termination had anything to do with any consideration other than

the proffered legitimate nondiscriminatory reasons.

       Lewandowski then, as before, provides more uncorroborated hearsay in relation to

allegations of mistreatment of other females, some of whom are not even members of the MPD,



                                                  7

         Case 2:16-cv-01089-WED Filed 07/12/19 Page 7 of 8 Document 94
with on explication on how this establishes a relevant policy, or helps her claim or defeat the

City’s motion. (ECF Doc. 92, 28-31.)

       Finally, Lewandowski states, reproduced here in full, “Employees who did not complain

of discrimination but committed worse offenses were not terminated.” (ECF Doc. 92, 31.)

Clearly, this must fail any reasonable standard for the production of evidence in support of her

claims, which is a significant failing considering that it is an essential element of a disparate

treatment claim. (See ECF Doc. 77, 16-17, citing Coleman v. Donahoe, 667 F.3d 835, 846–47

(7th Cir. 2012).)


       Dated and signed at Milwaukee, Wisconsin 12 day of July, 2019.

                                                       GRANT F. LANGLEY
                                                       City Attorney

                                                       s/ ROBIN A. PEDERSON
                                                       Assistant City Attorney
                                                       State Bar No. 01045759
                                                       Attorneys for Defendant
                                                       Milwaukee City Attorney’s Office
                                                       800 City Hall
                                                       200 East Wells Street
                                                       Milwaukee, WI 53202
                                                       Telephone: (414) 286-2601
                                                       Fax: (414) 286-8550
                                                       Email: rpederson@milwaukee.gov

1032-2016-1768:260812




                                                  8

         Case 2:16-cv-01089-WED Filed 07/12/19 Page 8 of 8 Document 94
